Citation Nr: 1450790	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-20 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina.

The record before the Board includes the Veteran's paper claims file, as well as an electronic file known as Virtual VA.

In July 2013, the Veteran testified before the undersigned at a Travel Board hearing at the RO.  A transcript of the proceeding has been associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's VA treatment records reflect that he initially sought treatment at a VA facility in September 2009, after which a sleep study verified the existence of obstructive sleep apnea.  

In February 2012, at a hearing before the RO, the Veteran reported experiencing trouble sleeping, snoring, and daytime fatigue during his active service.  He recalled fellow soldiers in his unit mentioning to him that they noticed these symptoms.  The Veteran's wife also provided testimony at the RO hearing, during which she recalled having to shake the Veteran awake during the night as he would stop breathing.  She dated this behavior to approximately 1995.

In July 2013, at the Board hearing, the Veteran reported that during service, he was tired by lunchtime each day and irritable.  He reported that his wife would wake him up at nighttime due to his jerking around and gasping for air.  He also reported experiencing headaches during the day in service, which he contends was also a symptom of the now existent sleep apnea.  The Board notes the Veteran's service treatment records do document treatment for headaches, although not for sleep apnea.  The Veteran reported that he experienced these symptoms during service, but did not seek treatment for any sort of sleep disorder until his initial treatment with VA in 2009. 

While the record clearly shows that the Veteran carries a current diagnosis of obstructive sleep apnea, the cause has not yet been fully investigated.  In February 2012, a private physician submitted a statement noting the Veteran's long history of obstructive sleep apnea.  The physician stated that sleep apnea can go undiagnosed for years sometimes, "so it is difficult to determine when his symptoms actually started but it may have been years ago."  This opinion is not sufficient to establish service connection, but it does lend support to the Veteran's claim.  Other than this statement, the only other evidence suggesting a causal connection between the Veteran's currently diagnosed obstructive sleep apnea and the symptoms he experienced during service are the Veteran's lay statements.  While the Veteran himself is not a medical doctor, and is therefore not competent to assess the cause for his sleep apnea, the Veteran's lay testimony must be taken into account when determining whether a VA examination is warranted.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service, for the purpose of determining whether an examination is warranted, is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  In this case, the medical evidence summarized above clearly shows that there exists a current diagnosis of obstructive sleep apnea.  Moreover, the Veteran is competent to report his symptoms and there is no reason to question his credibility in that regard.  Similarly, the Veteran's wife is competent to report her observations of the Veteran's behavior while sleeping.  Thus, in addition to the medically diagnosed obstructive sleep apnea, the record includes reports of in service daily fatigue, headaches, trouble sleeping, snoring, jerking around while sleeping and gasping for air.  Because the evidence in this case shows the existence of a current disability, as well as competent reports of in-service symptoms, and a private medical opinion suggesting the current disability may have a longstanding history, the Board finds that the McLendon elements are met.  A remand is required so that the Veteran can be afforded a VA examination related to his obstructive sleep apnea claim.

Finally, the Board notes that it is VA's duty to assist the Veteran in obtaining VA treatment records relevant to his claim.  38 C.F.R. § 3.159(c)(2) (2014).  The record in this case shows the Veteran has received VA treatment for sleep apnea since September 2009.  The claims file includes records from VAMC Augusta dated between September 2009 and November 2012.  At the 2013 hearing before the Board, the Veteran confirmed ongoing treatment for sleep apnea, approximately every three months.  On remand, ongoing, non-duplicative records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence, to include the names and addresses of all health providers who have evaluated or treated him for obstructive sleep apnea.  The RO must attempt to procure copies of all records which have not previously been obtained, to include all VA medical records dated since August 2012.  All records obtained must be associated with the record before the Board.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Once the record is developed to the extent possible, the Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, to include any pertinent records in his Virtual VA file, and the Veteran's lay assertions.

Once the current diagnosis is determined, the examiner should express an opinion as to whether the current disability is at least as likely as not (50 percent likelihood or greater) causally or etiologically related to any period of active duty as opposed to its being more likely due to some other factor or factors.  The examiner must consider the Veteran's lay reports of in-service symptoms, including the report of symptoms made at the February 2012 and July 2013 hearings in this case, summarized above. 

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important that each disability be viewed in relation to its history (38 C.F.R. § 4.1 (2014)), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner for review.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.  

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter  the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



